FINDINGS OF FACT AND CONCLUSIONS OF LAW
MEREDITH, Chief Judge.
This matter was tried to the Court. Findings of fact and conclusions of law are set out hereinafter.

Findings of Fact

1. Tract OZAR 1013 contains 492.68 acres, of which the United States is taking 458.31 acres and thereby leaving as a remainder 34.37. Tract OZAR 1013-1 adjoins OZAR 1013 and contains approximately 10 acres. Tract OZAR 1230 contains 29.23 acres. All of the tracts lie in Carter County, Missouri. The descriptions of these tracts are more fully set out in the complaint and the exhibits attached thereto, which by reference are incorporated in and made a part of these findings of fact.
2. Tracts OZAR 1013 and 1013-1 on the date of trial, November 6, 1970, were owned by Harrison Keathley and Virginia Keathley, his wife; Wayne Keathley and Margaret Keathley, his wife; and Ervin Keathley and MarSue Keathley, his wife. Tract OZAR 1230 on the date of trial was owned by Harrison Keathley and Virginia Keathley, his wife.
3. The Government will acquire a fee simple title to all three tracts, subject to certain easements, when final judgment is rendered and the Government deposits the money into court. The date of valuation of these tracts was the date of trial, November 6, 1970. The purpose of the taking is for the preservation of the Current River area in its natural state.
4. Tracts OZAR 1013 and OZAR 1013-1 have approximately one and three-quarter miles of river frontage along the Current River and a bay area extending from the Current River. These two tracts are approximately four and a half miles upriver from Van Burén by road and approximately three miles by river. The improvements on these two tracts consist of a new modern twenty-by-thirty-foot cabin, an old unused farmhouse and barns, five farm ponds, four or five deep water drilled wells and twelve miles of fencing. The 34.37 acre remainder has no river frontage and is the most remote from Current River.
5. Tract OZAR 1013 was appraised by the Government’s appraiser, Max Chandler, as follows: 10 acres of cabin sites, 80 acres of farmland, 402.68 acres of timberland, with a total fair market *668value of $45,600 for the 492.68 acres. He did not include the merchantable timber. He appraised the 34.37 acres at $1,375. His valuation of the 10 acres in tract OZAR 1013-1 was $4,250. Evan Owens testified that the merchantable timber on tracts OZAR 1013 and OZAR 1013-1 had a fair market value of $13,-215. Based on Chandler’s appraisal of that portion of tract OZAR 1013, which is being acquired by the Government, and tract OZAR 1013-1, plus Owens’ timber appraisal, this would give a total value for both tracts of $61,690.
William Webb, the Government appraiser, valued tract OZAR 1013 at $37,500 for the total 492.68 acres, less $1,200 for the 34.37 acres of severed land, or a total of $36,300. He did not appraise tract OZAR 1013-1. By adding $4,250, which was Chandler’s valuation for tract OZAR 1013-1, and Owens’ timber appraisal of $13,215 for both tracts, so that a total of $53,765 is obtained.
6. Landowner Harrison Keathley testified that tract OZAR 1013-1 was purchased in 1961 for $4,000, and that tract OZAR 1013 was assembled by his father in 1944 and 1950. He testified that the 402.68 acres of merchantable timber on these tracts was virgin timber and had a market value of $40,000. He further testified that there is one hundred acres of bottomland along the river that would be available for cabin sites and other recreational purposes. He further testified that the total market value of these two tracts, including the timber, was $125,000.
John Burke testified for the landowners that the timber on these two tracts had a market value exceeding $34,000. Robert Hedden testified that the timber on these two tracts had a value over $27,000. Noel Burrows testified for the landowners that the two tracts had a market value of $101,209. Dub Crutch-er testified the tracts had a market value over $102,540.
7. Tract OZAR 1230 is downriver from Van Burén approximately thirteen miles by river and about the same distance by road. This tract of 29.23 acres lies on the Current River. It has approximately 600 feet of river frontage along the Current River and approximately 800 feet along an open chute from the river. There is a five-room house with 800 square feet of floor area, a new asphalt shingle roof, insulated and panelled, enclosed with a fence around the yard. There is a drilled well which furnishes water to the house. There is a concrete boat dock with concrete steps. The land has a beautiful view up and down the river. All the appraisers agree that the best use of this land is for cabin site development. A blacktop road comes within two miles of this tract. Harrison Keathley and Noel Burrows, appraiser for the landowner, valued the tract at $25,000. Crutcher, appraiser for the landowner, valued the tract at $23,700. Max Chandler, appraiser for the Government, valued the land at $16,400.
8. The Court finds that the highest and best use of tracts OZAR 1013 and OZAR 1013-1 is for cabin sites and recreational purposes, farmland, and timberland. The market value of the 502.68 acres, including both tracts, is $105,483. This includes:
40 acres of cabin sites @ $1,000 per acre $ 40,000
60 acres of farmland @ $200 per acre 12,000
402.68 acres of timberland @ $100 per acre 40,268
Value of the timber 13,215
Total $105,483
Minus the value of 34.37 acres of the remainder @ $100 per acre 3,437
Value of 468.31 acres acquired by the Government $102,046
The Court finds that the highest and best use of tract OZAR 1230 is for recreational purposes and has a value of $25,000.

Conclusions of Law

1. This Court has jurisdiction under the provisions of 28 U.S.C. 1358, and *669other related statutes, and Public Law 88-492, 88th Congress, S16, which was approved August 27, 1964, specifically authorizing the Secretary of the Interior to acquire property along the Current River and Jacks Pork River in Missouri.
2. The Court has carefully considered sales of comparable property as introduced in evidence.
3. Judgment will be entered for the landowners in the amount of $102,046 for tracts OZAR 1013 and OZAR 1013-1, and in the amount of $25,000 for tract OZAR 1230.